DETAILED ACTION

	This action is responsive to arguments filed 08/04/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1. 	Claims 1-3, 7, 8, 10-12, 14, 15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterling (10,654,447) as modified by Telang (9,127,945).
As to claims 1 and 18: Oesterling teaches a method of acquiring information of an accessory connected to a vehicle (figure 3, 40 explains the accessory in the vehicle), the method comprising:
in a control unit of the vehicle, acquiring an accessory identifier from the accessory (figure 4, 55-56, column 10, lines 1-19, wherein the first paragraph explains that the communications module is communicating, which is being interpreted as the control unit of the vehicle, as the accessory module includes control mechanisms, as seen in figure 2);
the method being characterized by transmitting the accessory identifier to a remote server comprising accessory information (59, wherein the method shown in figure 4 and explained in column 10 includes reading the SSID, which is the accessory identifier, then transmitting that information to the PEPS, wherein the laptop appends that information in step 58 and in step 59, sends this information to a remote server);
receiving the accessory information from a remote server (60) in the control unit of the vehicle (as seen in 61, wherein the accessory includes control hardware, as explained in column 6, lines 26-51, wherein the OBD and ALDL control the vehicle via the accessory module), wherein the accessory information comprises a control program for controlling a functionality of the accessory (figure 7, 103).
Oesterling is silent as to that the accessory is configured to hold cargo, and that the accessory information corresponds to the accessory identifier.
Telang teaches a cargo application server which obtains cargo data, wherein the cargo information transferred from the monitoring devices (column 5, lines 11-60, wherein the monitoring devices detect the door operation, thus containing the cargo), where the data of the monitoring device contains vehicle information, cargo information, RF information, route information and more (column 9, lines 11-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Oesterling with the teachings of Telang so that more information than the typical is contained in the information transfer to a routing server for cargo inventory management (Telang, column 1, lines 34-45), thereby improving accuracy and reducing transportation errors.
As to claim 2: Oesterling teaches that acquiring an accessory identifier comprises:
establishing a communication channel between the accessory and the vehicle;
transmitting an accessory identifier from the accessory to the vehicle; and receiving the accessory identifier in a control unit of the vehicle (figure 6 shows this, where identification information is transmitted through 81->86 to step 87, wherein the identifier is transmitted to the vehicle control unit).
As to claim 3: Oesterling teaches that the communication channel is a wireless communication channel (column 3, lines 38-60).
As to claim 7: Oesterling teaches that the accessory information comprises a communication protocol enabling communication between the vehicle and the accessory (column 3, lines 38-60).
As to claim 8: Oesterling teaches that the accessory information comprises information describing properties of the accessory (column 9, lines 31-48).
As to claim 10: Oesterling teaches that matching the accessory identifier with corresponding accessory information in the remote server comprises acquiring accessory information from an accessory supplier server (figure 4, 60).
As to claim 11: Oesterling teaches that the accessory identifier describes an accessory type (column 14, lines 11-24).	As to claim 12: Oesterling teaches that the accessory identifier uniquely defines a specific accessory (column 14, lines 11-24).
As to claim 14: Oesterling teaches mechanically connecting the accessory to the vehicle and, acquiring the accessory identifier from the accessory after forming the mechanical connection (figure 3, steps 40, 41)
As to claim 15: Oesterling teaches that, in the vehicle control unit, receiving updated accessory information from the accessory; and
providing the updated accessory information to the remote server (figure 4).
As to claim 19: Oesterling teaches acquisition means for acquiring the accessory identifier from the accessory (figure 4 shows the elements)
As to claim 20: Oesterling teaches the acquisition means comprises an input terminal, an optical reader, an NFC reader and/or a wireless communication device (figure 2).
As to claim 21: Oesterling teaches a wireless communication device in the vehicle configured to establish a wireless communication channel with wireless communication device in the accessory (figure 1).

2. 	Claims 4, 5, 9, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterling (10,654,447) as modified by Telang (9,127,945). as applied to claims 1 and 18, and further in view of Hall (2015/0095255).  The teachings of Oesterling as modified by Telang are discussed above.
As to claim 4: Oesterling as modified by Telang teaches the limitations of claim 1.
Oesterling is silent as to acquiring an accessory identifier comprises acquiring information from a label located on the accessory.
Hall teaches acquiring an accessory identifier comprises acquiring information from a label located on the accessory (figure 1, 18 on 106).
As to claim 5: Oesterling as modified by Telang teaches the limitations of claim 1.
Oesterling is silent as to that the label is a bar-code, a QR-code, a text label, or an RFID-tag.
Hall teaches that the label is a bar-code, a QR-code, a text label, or an RFID-tag (paragraph 0057).
As to claim 9: Oesterling as modified by Telang teaches the limitations of claim 1.
Oesterling is silent as to that the accessory information comprises information of a cargo of the accessory.
Hall teaches that the accessory information comprises information of a cargo of the accessory (figure 7).
As to claim 13: Oesterling as modified by Telang teaches the limitations of claim 1.
Oesterling is silent as to that the accessory is a bodywork, an equipment, a container or a trailer.
Hall teaches that the accessory is a bodywork, an equipment, a container or a trailer (figure 1).
As to claim 23: Oesterling as modified by Telang teaches the limitations of claim 18.
Oesterling is silent as to that the accessory is a trailer, tail lift, concrete mixer, hook lift, refrigerator body, side/skip loader, snow plough, tipper, walking floor, bulk tank, timber body, heavy haulage gooseneck, van body, curtain body, swap body or a dump body
Hall teaches that the accessory is a trailer, tail lift, concrete mixer, hook lift, refrigerator body, side/skip loader, snow plough, tipper, walking floor, bulk tank, timber body, heavy haulage gooseneck, van body, curtain body, swap body or a dump body (figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Oesterling as modified by Telang with the teachings of Hall so that an incorrect accessory being connected to the system might be identified, and furthermore, that incorrect accessory might be placed in the proper location (Hall, paragraph 0058).

Response to Arguments
Applicant generally argues that the rejections are unclear, and to expedite a mutual understanding of the rejection, the independent rejections have been rewritten to include more detail about the item to item matching.
If further questions about the clarity of the rejections are requested, the examiner is available for interview or phone call upon request.  Examiner believes the art to read on the claims as written, and that the rejection is not a stretch.  Examiner also believes that amendments could possibly overcome the applied art, depending on the nature of the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876